



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hopkinson, 2014 ONCA 836

DATE: 20141125

DOCKET: C57283

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Leighton Hopkinson

Appellant

Joseph Di Luca, for the appellant

Iona Jaffe, for the respondent

Heard: November 14, 2014

On appeal from the convictions entered on March 27, 2013
    and the sentence imposed on May 1, 2013 by Justice Donald J. Halikowski of the Ontario
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted of trafficking in cocaine and possession of
    cocaine. He received concurrent sentences of 21 months. He appeals both
    convictions and the sentence.

[2]

The appellant appeals his convictions on two grounds: insufficient
    reasons and unreasonable verdict. The latter submission is based on the position
    that the case was circumstantial and guilt was not the only reasonable
    inference from the evidence.

[3]

In our view, the reasons for judgment, while brief, were sufficient to
    explain the route the trial judge took to conviction. A fair reading of
    paragraph 18 of the reasons makes it clear that in referring to the evidence
    listed in paragraph 14, he was including only the evidence listed under (c) in
    that paragraph which was admissible on the trial proper, and not the other
    evidence that he used to justify the arrest.

[4]

We are also satisfied that the trial judge did not err in concluding,
    based on all the evidence including the evidence of the apparent hand to hand
    transaction, the finding of money that was accepted to be consistent with a
    drug traffickers cash proceeds, and the movements of the appellant before the
    apparent drug transaction, that the appellant had trafficked in cocaine to Mr.
    Kistodial. The fact that the officer did not actually observe anything
    transferred in the apparent hand to hand transaction did not undermine the
    trial judges finding, as that was not the only piece of evidence that formed
    the basis of the conviction.

[5]

In addition, there was no evidence that was inconsistent with the
    conclusion of the trial judge. For example, there was no air of reality to the
    defense theory that Mr. Kistodial was the seller and not the buyer of the
    cocaine, given that when he was arrested 4 minutes after the transaction, no
    money was found on him.

[6]

We also see no error in the conviction for possession of the piece of
    cocaine found in the appellants car. The trial judge made no error in
    concluding beyond a reasonable doubt that the appellant had possession and
    control of that piece of cocaine.

[7]

We also would not interfere with the sentence imposed. We agree with the
    Crown that the trial judges reference to rehabilitation was not a driving
    factor to increase the sentence, but just a hoped-for by-product of the
    sentence. In our view, given the record of the appellant, the sentence imposed
    was fit.

[8]

The appeal is therefore dismissed.

K. Feldman J.A.

J. Simmons J.A.

S.E. Pepall J.A."


